NO. 07-02-0461-CV
 
IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 28, 2003

______________________________


SEARS ROEBUCK AND CO., APPELLANT

V.

CHRISTINE J. TRIPP, INDIVIDUALLY AND AS PERSONAL 
REPRESENTATIVE OF THE ESTATE OF TERRY TRIPP,
DECEASED, AND AS NEXT FRIEND OF THOMAS L. TRIPP,
A MINOR, AND LELAND TRIPP AND BERNADINE TRIPP, APPELLEES


_________________________________

FROM THE 128TH DISTRICT COURT OF ORANGE COUNTY;

NO. A000482-C; HONORABLE PAT CLARK, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ON JOINT MOTION
	Prior to submission of the merits of this appeal, appellant and appellees filed a joint
motion representing that a full and final settlement of all claims has been reached and that
they no longer wish to prosecute this appeal.  To seek the trial court's approval of the
settlement between appellant and Thomas L. Tripp, a minor child, the parties request the
following relief:
	(1) set aside the judgment and remand the case to the trial court for rendition
of judgment in accordance with their agreement;
	(2) dismiss the appeal;
	(3) order each party to pay his or her own costs;
	(4) order the trial court clerk to release the supersedeas bonds; and
	(5) issue mandate.

	To accord the trial court with jurisdiction to accomplish these matters and effectuate
the settlement agreement, we grant the motion and, without regard to the merits of the
appeal, set aside the trial court's judgment and remand the cause for further proceedings. 
See Tex. R. App. P. 42.1(2)(B); see also Kmart v. Jordan, No. 08-99-00447-CV, 2003
Tex.App. LEXIS 6795, at *1 (Tex.App.-El Paso Aug. 7, 2003).  Regarding the supersedeas
bonds, we direct the trial court to order the bonds discharged in accordance with the
agreement of the parties.  Pursuant to the motion, costs are to be assessed against the
party incurring them.  Tex. R. App. P. 42.1(d).  Having set aside the judgment at the
request of the parties, no motion for rehearing will be entertained and our mandate will
issue forthwith.

							Don H. Reavis
						    	      Justice
 

al court for appropriate action.  


	It is so ordered.   

							Per Curiam